           Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON                        :
                                            :     CASE NO.
                                 Plaintiff  :
            v.                              :     3:20-cv-01111 (VLB)
                                            :
                                            :
DEVIN EATON, ET AL.                         :
                                            :     SEPTEMBER 17, 2020
                                 Defendants :

 MEMORANDUM OF LAW OF DEFENDANTS JUSTIN ELICKER, OTONIEL REYES,
     CITY OF NEW CITY OF NEW HAVEN, AND THE NEW HAVEN POLICE
 DEPARTMENT IN SUPPORT OF THEIR MOTION TO DISMISS THE NINTH COUNT
     AND FOURTEENTH COUNT OF PLAINTIFF’S AMENDED COMPLAINT

I.    INTRODUCTION

      On August 6, 2020, Plaintiff Stephani Washington filed her “Amended

Complaint as a Matter of Course,” which is the operative Complaint in this

lawsuit.     The Complaint names fourteen defendants and contains fourteen

counts. Four of the named defendants are Justin Elicker, the current Mayor of

the City of New Haven, Otoniel Reyes, the current Chief of the New Haven

Department of Police Service, who was the Acting Chief at the time of the events

described in the Complaint, the City of New Haven, and the New Haven Police

Department. (See ¶¶ 16 through 19 of the Amended Complaint.) It should be

noted that the correct designation for Defendant New Haven Police Department is

the New Haven Department of Police Service. Defendants Elicker and Reyes are

being sued in their official capacities. (See footnotes 9 and 10 of page 5 of the

Amended Complaint.)
          Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 2 of 24




         The Ninth Count of the Amended Complaint is directed against Defendant

City of New Haven and is an indemnity claim brought pursuant Conn. Gen. Stat., §

7-465.    The Fourteenth Count of the Amended Complaint is directed against

Defendants Elicker, Reyes, City of New Haven and New Haven Police Department,

and alleges a Monell claim brought pursuant to 42 U.S.C. § 1983. These two

counts are the only ones directed against Defendants Elicker, Reyes, City of New

Haven and New Haven Police Department.

         These four defendants, pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, are now moving to dismiss the Ninth Count and the Fourteenth

Count of the Amended Complaint for failure to state claims upon which relief can

be granted.

II.      RELEVANT FACTUAL ALLEGATIONS IN THE AMENDED COMPLAINT

         The factual allegations in the plaintiff’s Amended Complaint (hereinafter

“Compl.”) relevant to the claims against these defendants are as follows:

Defendant Terrance Pollock was at the time of the incident described in the

Amended Complaint was acting under color of state law as a police officer

employed by Defendant Yale University and assigned to Yale’s Police

Department. Compl., First Count, ¶ 4. Defendant Yale’s police officers, including

Defendant Pollock, have acted in a dual capacity as law enforcement agents for

Defendant Yale and Defendant City of New Haven. Id., ¶ 5; see also Compl., Ninth

Count, ¶ 82.     Defendant Pollock, at the time of the incident, was under the

direction and control of Defendant Yale, Defendant New Haven, and Defendant


                                         2
        Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 3 of 24




New Haven Police Department, and was acting under color of state law in

furtherance of the law enforcement business and interests of not only Defendant

Yale, but Defendant New Haven and Defendant New Haven Police Department.

Id., ¶ 6.    Yale Police Department officers are appointed to their police officer

positions with Defendant Yale University by Defendant New Haven’s Board of

Police Commissioners pursuant to section 3 of Public Act 83-466 and have all

enforcement powers conferred upon police officers for Defendant New Haven.

Id., ¶ 15. Defendants City of New Haven and Town of Hamden entered into an

interagency agreement (“the Cross-Policing Agreement”) by which officers of

each department, with notice given to the participating municipality, may engage

in proactive law enforcement activities outside their home jurisdiction in a

cooperative effort with and within the jurisdiction of the participating

municipality.    Id.,¶¶ 21, 28, 29.   The terms of this Agreement incorporate by

reference the terms of the Non-Emergency Interagency Agreement Between

Hamden and New Haven Operational Guidelines (“the Operational Guidelines”).

Id., ¶ 22.    Both the Cross-Policing Agreement and the Operational Guidelines

were authorized by state statute and entered into voluntarily. Id., ¶ 25. Upon

ratification of the Cross-Policing Agreement and the Operational Guidelines by

both New Haven and the Town, the terms became binding upon both

municipalities.1    Id., ¶¶ 24–25.    Accordingly, pursuant to the Cross-Policing


1
 At the time of the subject incident, the terms of the Cross-Policing Agreement
and Operational Guidelines were also applicable to the Yale University Police
Department (“the YPD”) and to the individual YPD officers by virtue of section 3
                                          3
        Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 4 of 24




Agreement, on or about the date of the subject incident, each Hamden police

officer had the power to take any action in New Haven that he or she lawfully

could have taken in Hamden, subject to the applicable terms.2 Id., ¶¶ 21–28.

      On April 16, 2019, at or before 4:17 A.M., the plaintiff and her companion,

Paul Witherspoon (“Witherspoon”), were travelling together in the plaintiff’s red




of Public Act 83-466, which provides for YPD officers to be appointed to such
position by the New Haven Board of Police Commissioners and, therefore, have
all of the same enforcement powers conferred upon New Haven police officers.
Compl., First Count, ¶¶ 15, 26.
2
  Within her Amended Complaint, the plaintiff references the following provisions
from the Operational Guidelines:
       “2. All participating agencies will ensure that officers are not actively
       engaged in proactive law enforcement activity outside of their home
       jurisdiction-unless engaged in a cooperative effort with a participating
       municipality and within the jurisdiction of the participating municipality. . . .
       “6. Officers, when considering invoking inter-agency authority, should
       ensure their objective is to accomplish a public safety initiative, and such
       action avoids, to the extent possible, unintended or undesirable
       consequences or will likely result in embarrassment to the municipalities
       involved. Considerations may include, but are not limited to:
              a. Are you uniformed or easily identified as a Police Officer?
              b. Are you operating a police vehicle?
              c. Do you have the appropriate equipment to intervene?
              d. Do you have communications with the agency?
              e. Is it necessary to act immediately?
         “Additionally, when witnessing an infraction, officers will consider the
       following prior to taking enforcement action:
                      1. Are you driving a non-government (private) vehicle?
                      2. Are you accompanied by non-law enforcement citizen(s)?
                      3. Does ignoring the infraction put the public at immediate
                         risk? For example, the infraction does not appear to be
                         escalating, such as an infraction that may be a DUI, etc.
       “7. Upon taking action as authorized by this Agreement, any out-of-town
       officer shall notify such local department as to their location, nature of the
       incident, and any assistance necessary as soon as practical and safe. The
       officer involved shall notify their home agency of the aforementioned
                                           4
         Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 5 of 24




Honda Civic to the Gas on Go station located at 144 Arch Street in Hamden. Id., ¶

30. Although the plaintiff was the owner of the vehicle, the plaintiff was riding in

the passenger seat while Witherspoon drove. Id. Upon arriving at the Gas on Go

station, Witherspoon parked in front of a gas pump, exited the vehicle, and

walked up to the establishment’s late-night service window to make a purchase.

Id., ¶¶ 31, 32. The plaintiff remained in the vehicle. Id., ¶ 32.

       While Witherspoon was at the window, a man named Jordany Rodriguez

(“Rodriguez”), a newspaper delivery man, approached the service window to

deliver a paper to the clerk behind the counter. Id., ¶ 33, 39, 40. At that time,

Rodriguez and Witherspoon engaged in a discussion that was inaudible to the

plaintiff. Id., ¶ 34. Then, Witherspoon and Rodriguez walked toward Rodriguez’s

car, continuing their conversation. Id., ¶¶ 35, 36. As their discussion concluded,

Witherspoon tapped on the back of Rodriguez’s car and Rodriguez drove away.

Id., ¶ 37.

       Thereafter, “as a direct and proximate consequence of supposedly

witnessing the interaction between [Witherspoon] and [Rodriguez],” the clerk

working at the late-night service window called 911 to report to the HPD dispatch

operator that an attempted robbery had just occurred at the Gas on Go station.

Id., ¶¶ 38, 39. During this call, the clerk reported to the dispatch operator that a

man with dread locked hair and a gun had tried to rob a patron and then drove

away in a red vehicle with a female passenger.           Id., ¶ 39.   He provided the



       information . . . . ‘On-scene’ incident supervision will rest with the local
                                           5
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 6 of 24




dispatch operator with the vehicle’s license plate number and the direction in

which the vehicle was travelling. Id. Neither surveillance footage captured at the

Gas on Go station during the incident, nor an official statement made by

Rodriguez after the fact, could confirm the presence of a weapon. Id., ¶¶ 42, 43.

      As a result of this 911 call, the HPD dispatched Officer Devin Eaton

(“Defendant Eaton”) and another HPD officer to the Gas on Go station, informing

them that an armed robbery had just occurred. Id., ¶ 44. In addition, at 4:24 A.M.,

HPD dispatch broadcasted the information about the robbery to the New Haven

Police Department. Id., ¶ 45. New Haven dispatch, thereafter, rebroadcast to its

officers that same message along with the description of the plaintiff’s vehicle.

Id., ¶ 46, 47. This information was then broadcast to all Yale Police Department

cruisers, including that of Yale Police Officer Terrance Pollock (“Defendant

Pollock”). Id., ¶¶ 48, 49. Defendant Pollock received this broadcast at 4:29 A.M.

while seated in his cruiser on Dixwell Avenue near the intersection of Dixwell and

Argyle Street in New Haven. Id., ¶¶ 51, 53.

      Defendant Eaton was driving his police vehicle down Dixwell Avenue when

he passed Defendant Pollock in his cruiser. Id., ¶ 54. Defendant Pollock watched

as Defendant Eaton performed a U-turn and proceed to travel towards, and

eventually turn down, Argyle Street. Id., ¶ 54. At this same time, Witherspoon

was backing the plaintiff’s vehicle out of a driveway located on Argyle Street and,

after doing so, began travelling down Argyle Street towards Dixwell Avenue with



      agency.” Compl., ¶ 29.
                                         6
        Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 7 of 24




the plaintiff still in the passenger seat. Id., ¶ 55. Also at this time, Defendant

Pollock performed a U-turn on Dixwell Avenue and followed Defendant Eaton

onto Argyle Street, at which point Defendant Pollock’s vehicle and the plaintiff’s

vehicle were driving toward each other in a manner that prevented Witherspoon

from driving the plaintiff’s vehicle further down the road. Id., ¶ 56. Defendant

Eaton, meanwhile, slowly drove past the plaintiff’s vehicle and, when the

plaintiff’s vehicle came to a complete stop upon seeing both police vehicles,

parked his car diagonally behind the rear of the driver’s side of the plaintiff’s

parked vehicle. Id., ¶¶ 57, 58.

      Upon stopping, Defendant Eaton opened his door, got out of his vehicle,

unholstered his pistol, and then, “as a direct and proximate result of his own

wrongful conduct and the wrongful conduct of the other defendants as alleged in

this complaint, Defendant Eaton ordered Mr. Witherspoon to get out of the vehicle

and show his hands,” allegedly subjecting an identifiable person, the plaintiff, to

imminent harm. Id., ¶¶ 59, 61–62.

      In attempting to comply with this request, Witherspoon began to get out of

the car and raise his hands.      Id., ¶ 64.   Defendant Eaton thereafter fired his

service-issued pistol at Witherspoon, who had still been in the process of exiting

the vehicle, “thereby further subjecting an identifiable person, the plaintiff, to

imminent harm.” Id., ¶ 66. Witherspoon immediately retreated into the car, at

which point Defendant Eaton continued to move behind the car and fire bullets

into the rear windshield, the passenger side window, and the passenger side door


                                          7
         Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 8 of 24




near where the plaintiff was sitting. Id., ¶¶ 67, 70. In response to the audible gun

shots, Defendant Pollock fired his own pistol in the direction of the plaintiff’s

vehicle. Id., ¶ 77. The plaintiff alleges that, at all times while firing their pistols,

Defendants Eaton and Pollock were subjecting an identifiable victim, namely the

plaintiff, to harm, and that as a result thereof, the plaintiff was shot four times and

sustained an array of physical, emotional and financial injuries. Id., ¶¶ 76–77, 79.

        Plaintiff Washington’s injuries and damages were directly and proximately

caused by the wrongful conduct of Defendant Eaton in that he negligently and

unreasonably: a. entered the City of New Haven on the basis of a “be on the

lookout’ (“BOLO”) when: . . .; b. failed to notify Defendant Hamden that he was

entering Defendant New Haven’s jurisdiction to look for the suspect vehicle; c.

failed to establish communication with Defendant NHPD and/or YPD upon

entering Defendant New Haven’s jurisdiction; d.           failed to notify Defendant

Hamden’s Dispatch, Defendant Dispatch and/or YPD’s Dispatch provide his

location, and state that he had located and stopped a vehicle that matched the

description of the suspect vehicle; e. failed to realize that “on scene” supervision

of this traffic stop rested with either YPD or Defendant NHPD and that his actions

should have been coordinated with one or both of those departments at all times

after entering New Haven, and again once he located a vehicle that matched the

description of the suspect vehicle; . . . . Id., ¶ 80; see also Compl., Second Count,

¶ 80.




                                           8
         Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 9 of 24




       Plaintiff Washington’s injuries and damages were directly and proximately

caused by Defendant Pollock’s wrongful conduct in that he negligently and

unreasonably: a. failed to make any contact with either Defendant Hamden’s

Dispatch. Defendant New Haven’s Dispatch, Defendant Yale’s Dispatch, or

Defendant Eaton after seeing Defendant Eaton’s pass his location, despite having

enough time to do so; b.      failed to scan or monitor Defendant New Haven’s

Dispatch or Defendant Hamden’s even though he was actively participating in the

BOLO; . . .; d. as the senior officer on the scene form the local police force for

Defendant New Haven, failed to assume control and supervision at the scene of

the traffic stop; . . . . Compl., Fourth Count, ¶ 80; see also Compl., Fifth Count, ¶

80.    At all times relevant to the incident alleged in the Amended Complaint.

Defendant Pollock was acting within the scope of his employment with Defendant

Yale, under its direction and control, and in furtherance of its business and

interests, Compl., Sixth Count, ¶ 81; Compl., Seventh Count, ¶ 81. At all times

relevant to the alleged incident, Defendant Pollock was acting in his dual capacity

as a police officer for Defendant Yale and Defendant New Haven. Compl., Ninth

Count, ¶ 82.

III.   MOTION TO DISMISS STANDARD

       To survive dismissal for failure to state a claim, a complaint must plead

enough facts to state a claim that is “plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007). When considering a motion to

dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the


                                         9
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 10 of 24




court must liberally construe the claims, accept all factual allegations in the

complaint as true, and draw all reasonable inferences in favor of the plaintiff.

Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008), cert denied, 554 U.S. 930, 128 S.

Ct. 2964 (2008); see also Phelps v. Kapnolas, 308 F.3d 180, 184 (2d Cir. 2002). “A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” (Citation omitted.) Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S. Ct. 1937 (2009). While Rule 8(a) of the Federal Rules of Civil Procedure, which

sets forth the general rules of pleading, “does not require detailed factual

allegations, . . . it demands more than an unadorned, the-defendant- harmed-me

accusation.” (Internal quotation marks and citation omitted.) Id. “[T]he tenet that

a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements do not suffice.” Id.

      For a plaintiff’s complaint to state a claim, assuming that all the allegations

in the complaint are true, the “[f]actual allegations must be enough to raise a

right to relief above the speculative level [to a plausible level].” Bell Atl.Corp.,

supra, at 555. “[T]he pleading must contain something more . . . than . . . a

statement of facts that merely creates a suspicion of a legally cognizable right of

action, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Id. A complaint must give the defendant “fair notice of what




                                         10
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 11 of 24




the ... claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S.

89, 93, 127 S.Ct. 2197 (2007).

      “In its review of a motion to dismiss for failure to state a claim, the court

may consider ‘only the facts alleged in the pleadings, documents attached as

exhibits or incorporated by reference in the pleadings and matters of which

judicial notice may be taken.’”      (Citation omitted.) Traylor v. Hammond, 94 F.

Supp. 3d 203, 210 (D. Conn. 2015).

IV.   LAW AND ARGUMENT

                                          A.

Plaintiff, in the Ninth Count, has failed to plead a viable indemnity claim, pursuant
         to Conn. Gen. Stat., § 7-465, against Defendant City of New Haven.

      “Section 7-465 allows an action for indemnification against a municipality

in conjunction with a common-law action against a municipal employee.”

(Emphasis added.) Gaudino v. East Hartford, 87 Conn. App. 353, 356, 865 A.2d

470 (2005).   This section also provides indemnity for “damages awarded for

infringement of any person’s civil rights.” Section 7-465(a) provides in relevant

part: “Any town, city, or borough . . . shall pay on behalf of any employee of such

municipality . . . all sums which such employee becomes obligated to pay by

reason of the liability imposed upon such employee by law for damages awarded

. . . if the employee, at the time of the occurrence, accident, physical injury

complained of, was acting in the performance of his duties and within the scope

of his employment . . .” (Emphasis added.) ). “’A plaintiff bringing suit under

General Statutes § 7-465 first must allege in a separate count and prove the

                                          11
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 12 of 24




employee’s duty to the individual injured and the breach thereof. Only then may

the plaintiff go on to allege and prove the town’s liability for indemnification.’”

(Emphasis in original, citation omitted.) Wu v. Fairfield, 204 Conn. 435, 438, 528

A.2d 364 (1987).

      As § 7-465 abrogates common-law municipal immunity, it must be strictly

construed. “[W]hen a statute is in derogation of common law or creates a liability

where formerly none existed, it should receive a strict construction and is not to

be extended, modified, repealed or enlarged in its scope by the mechanics of

[statutory] construction . . . In determining whether or not a statute abrogates or

modifies a common-law rule the construction must be strict, and the operation of

the statute in derogation of the common law is to be limited to matters clearly

brought within its scope.” (internal quotation marks omitted.) Spears v. Garcia,

263 Conn. 22, 28, 818 A.2d 37 (2003).

      As discussed above, an essential element of a claim being brought against

a municipality pursuant to Conn. Gen. Stat., § 7-465 is that an “employee” of the

municipality must also be a defendant in the lawsuit. Under Connecticut law,

“’[o]ne is an employee of another when he renders service for him and what he

agrees to do or is directed to do is subject to the will of that other in the mode

and manner in which the service is to be done and in the means to be employed

in its accomplishment as well as in the result to be attained.’” (Citations omitted.)

Bieluczyk v. Crown Petroleum Corp., 134 Conn. 461, 465-66, 58 A.2d 380 (1948).

The right to dismiss is of particular significance in the employer-employee


                                         12
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 13 of 24




relationship. Id., at 467. “’The ‘right to control’ test determines the [relationship

between a worker and a putative employer] by asking whether the putative

employer has ‘the right to control the means and methods used by the worker in

the performance of his or her job.’” (Citations omitted.) Doe v. Yale University,

252 Conn. 641, 680-81, 748 A.2d 834 (2000).

      Other than making the conclusory allegations, without any other

supporting allegations, that Defendant Pollock was under the direction and

control of Defendant New Haven and Defendant New Haven Police Department,

and was acting under color of state law in the furtherance of the law enforcement

business of these defendants (Compl., First Count, ¶ 6), it is never specifically

alleged in the Amended Complaint that Defendant Pollock was an employee of

Defendant New Haven or its police department. Nor is it alleged that Defendant

Pollock was acting in the scope of his employment with Defendant New Haven at

the time of the incident set forth in the Amended Complaint. On the contrary, it is

alleged that Defendant Pollock was acting in the course of his employment with

Defendant Yale, under its direction and control.     Compl., Sixth Count, ¶ 81 and

Compl., Seventh Count, ¶ 81.

      What is specifically alleged by Plaintiff is that Defendant Pollock was acting

in a “dual capacity” as a police officer for Defendant Yale and Defendant New

Haven. Compl., First Count, ¶ 5 and Compl., Ninth Count, ¶ 82. In support of this

allegation Plaintiff cites to section 3 of Special Act No. 83-466, by which Yale

University police officers are appointed by Board of Police Commissioners of


                                         13
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 14 of 24




Defendant New Haven and have all the enforcement powers of New Haven police

officers. Compl., First Count, ¶ 15. However, the plaintiff has failed to provide the

entire text of section 3 of Public Act No. 83-466, which reads as follows:

             “Sec. 3. The city of New Haven, acting through its board of police

      commissioners, may appoint persons designated by Yale University to

      act as Yale University police officers.        Such officers having duly

      qualified under section 7-294d of the general statutes, shall have all

      powers conferred upon municipal police officers for the city of New

      Haven.    They shall be deemed for all purposes to be agents and

      employees of Yale University, subject to such conditions as may be

      mutually agreed upon by the city of New Haven, acting through the

      board of police commissioners, and Yale University.”             (Emphasis

      added.)

It is patently clear from this Special Act that Yale University police officers, while

they may be appointed as police officers by the Board of Police Commissioners

of the City of New Haven, act as Yale University police officers, and are “agents

and employees” of Yale University and not of the City of New Haven.

Additionally, in State v. Housing Authority of City of Bridgeport, 157 Conn. 428,

254 A.2d 876 (1969), it was determined by the Connecticut Supreme Court that

Special Policeman. even though they were appointed by the Bridgeport Police

Department, were employees of the Housing Authority of the City of Bridgeport.




                                         14
         Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 15 of 24




      Conn. Gen. Stat., § 7-465 must be strictly construed because it abrogates

the immunity enjoyed by Defendant New Haven at common law. In order to plead

a cause of action based on this statute, it is necessary for a municipal employee

named as a defendant in the lawsuit. Plaintiff has failed to sufficiently plead that

Defendant Terrance Pollock is an employee of Defendant New Haven or its police

department. As a consequence, Plaintiff has failed to state a claim in the Ninth

Count of the Amended Complaint upon which relief can be granted.

                                          B.

   The claim against Defendant New Haven Police Department contained in
 Fourteenth Count should be dismissed because this Defendant is not an entity
                       that is capable of being sued.

       Whether or not Defendant New Haven Police Department has the capacity
to be sued is governed “by the law of the state where the court is located, . . . .”
Fed. R. Civ. P. 17(b)(3), which in this matter would be Connecticut. “In order to
confer jurisdiction on the court the party must have an actual legal existence, that
is he or it must be a person in law or a legal entity with legal capacity to be sued.”
Disabella v. Town of West Hartford, 2005 Conn. Super. LEXIS 3123, *5 (November
14, 2005), 2005 WL 3370454; citing Isaac v. Mount Sinai Hospital, 3 Conn. App.
598, 600, 490 A.2d 1024 (1985). “If a party does not have such actual legal
existence, it can neither sue or be sued.” Luysterborghs v. Pension & Retirement
Board, 50 Conn. Sup. 351, 354, 927 A.2d 385 (2007).
       A municipality has the power to sue or be sued. Conn. Gen. Stat., § 7-

148(c)(1)(A). A municipality “means any town, city or borough, consolidated town

and city or consolidated town and borough.” Conn. Gen. Stat., § 7-148(a). The

Charter of the City of New Haven (hereinafter the “Charter”) is the organic law of

this municipality. Article II, Section 2 of the Charter provides in pertinent part that

the City of New Haven “shall be a person in law capable of suing and being

sued.”


                                          15
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 16 of 24




      Connecticut General Statutes, § 7-148(c)(4)(A), states, in pertinent part, that

a municipality, such as Defendant City of New Haven, has the power to “[p]rovide

for police protection, regulate and prescribe the duties of the persons providing

police protection with respect to criminal matters within the limits of the

municipality . . . and do all other things necessary or desirable for the policing of

the municipality.” Special Law 1899, page 388 et seq., entitled “An Act Revising

the Charter of the City of New Haven,” authorized a department of police service

for the City of New Haven. Sp. L. 1899, p. 403, §§ 46 and 47. Pursuant to Article

VI, Section 10, subsection A in the Charter, this department is under the charge of

the chief of police, who is appointed by the Mayor, and who’s appointment, in

accordance with Article VI, Section 3(1), is subject to approval by the Board of

Alders. The Department of Police Service, under the charter, is an integral part of

the executive branch of the City of New Haven.

      Each municipality may have any municipal officers, departments, boards,

commissions and agencies which are specifically allowed by the general statutes

or which are necessary to carry out any municipal powers, duties of

responsibilities under the general statutes.” Conn. Gen. Stat., § 7-193(b). The

Department of Police Service of the City of New Haven does not have separate

legal status. Notably, the Charter does not authorize the Department of Police

Service to act as a separate and distinct entity, nor grant it any separate

corporate powers. As stated in Perretta v. New Britain, 185 Conn. 88, 440 A.2d

823 (1981):


                                         16
      Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 17 of 24




         “It is well established that a city’s charter is the fountainhead of

      municipal powers.    The charter serves as an enabling act, both

      creating power and prescribing the form in which it must be

      exercised. It follows that agents of a city, including its commissions,

      have no source of authority beyond the charter. Their powers are

      measured and limited by the express language in which authority is

      given or by the implication necessary to enable them to perform

      some duty cast upon them by express language.” (Citations and

      internal quotation marks omitted.) At 185 Conn. 92-93.

Because the Charter does not grant authority to the Department of Police Service

to sue or be sued, nor grant any separate powers that would necessitate such

authority, it cannot be presumed to exist.     See Old Colony Gardens, Inc. v.

Stamford, 147 Conn. 60, 62, 156 A.2d 515 (1959) (recognizing that absent an

express grant of power, the only way an entity can exercise unenumerated

powers is if the powers are necessary to carry out an enumerated power).

      “Although our appellate courts have not expressly addressed the issue in

this context, the Superior Court has recently held that certain municipal

departments are not legal entities separate from their municipalities, and

therefore they may not be a party in a lawsuit.” Luysterborghs v. Pension &

Retirement Board, supra, at 355. “The Connecticut General Statutes contain no

provision establishing municipal departments, including police departments, as

legal entities separate and apart from the municipality they serve, or providing


                                        17
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 18 of 24




that they have the capacity to sue or be sued.” (Citations omitted.) Disabella v.

Town of West Hartford, supra, at *6. “Rather, pursuant to Connecticut enabling

legislation, it is the municipality itself which possesses the capacity to sue or be

sued.” (Citation omitted.) Id. “‘Unless departments within municipal government

constitute distinct ‘bodies politic’ under state law, the proper defendant is the

municipality itself, not an administrative subdivision.’” (Citation omitted.) Id.;

see also Watrous v. Town of Preston, 902 F.Supp.2d 243, 255-6 (D. Conn. 2012)

(“Unless municipal departments constitute separate ‘bodies politic’ under state

law,   the   proper    defendant   is   the    municipality,   not   the   municipality’s

administrative subdivision.” (Citations omitted)).

       “While the municipality is authorized to sue and be sued the judges of the

Superior Court have held that police departments are not legal entities subject to

suit separate and apart from the municipality they serve.” (Citations omitted.)

Tierinni v. Town of E. Hartford, 2016 Conn. Super. LEXIS 490, **4-5 (March 9,

2016, Noble, J.). “In so holding, the courts have found the absence of a specific

statute enabling the department to sue or be sued to be dispositive.” (Citations

omitted.)    Id., at *5.   “Accordingly, those Connecticut courts addressing this

issue have held that municipal police departments do not constitute an

independent legal entity amenable to suit.” (Emphasis in original.) Disabella v.

Town of West Hartford, supra, at *6. Therefore, claims against municipal police

departments fail as a matter of law. Id., at *7. See also Eloi v. Gagnon, 2007

Conn. Super. LEXIS 3307 (December 3, 2007), (state law motion to dismiss of


                                              18
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 19 of 24




Defendant Manchester Police Department granted on the basis that said police

department not a legal entity capable of being sued).

      With respect to the “Monell” claim, brought pursuant to 42 U.S.C. § 1983,

by the plaintiff against Defendant New Haven Police Department in the

Fourteenth Count of the Amended Complaint, the same result would occur. A

municipal police department “is not a municipality nor a ‘person’ within the

meaning of section 1983.” Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 164 (D.

Conn. 2005).    “A municipal police department is a sub-unit or agency of the

municipal government through which the municipality fulfills its policing

function.” Id. “Because a municipal police department is not an independent

legal entity, it is not subject to suit under section 1983.” Id.

      Defendant New Haven Police Department does not have a separate legal

status, statutory or otherwise, and, therefore, the “Monell” claim brought against

it in the Fourteenth Count must be dismissed for failure to state a claim upon

which relief can be granted because it is not an entity capable of being sued.

                                           C

    The Fourteenth Count of Plaintiff’s Amended Complaint, directed against
Defendants Elicker, Reyes, City of New Haven and New Haven Police Department
should be dismissed for failing to state a claim upon which relief can be granted
                                 under “Monell.”
     Plaintiff has brought in the Fourteenth Count of the Amend Complaint what

is described as a “Monell” claim against Defendants Elicker, Reyes, City of New

Haven and New Haven Police Department. At the outset it should be noted that

Defendants Elicker and Reyes are being sued in their “official capacities.


                                          19
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 20 of 24




(Footnotes 9 and 10 on page 5 of the Amended Complaint.) “Section 1983 claims

against municipal employees sued in their official capacity are treated as claims

against the municipality itself.” (Citations omitted,) Seri v. Town of Newtown, 573

F. Supp. 2d 661, 671 (D. Conn. 2008). In order to assert a viable § 1983 claim

against a municipal employee being sued in his official capacity, the plaintiff must

also have a viable § 1983 (“Monell”) claim against the municipality. Id.

      Section 1983 itself creates no substantive rights; it provides only a

procedure for redress for the deprivation of rights established elsewhere.” Sykes

v. James, 13 F.3rd 515, 519 (2d Cir. 1993). “In order to prevail on a section 1983

claim, the plaintiff must show that the defendant’s conduct deprived him of a

federal right.” Id. The plaintiff has failed to do this with respect to its claims

against the City of New Haven.

      Defendant City of New Haven, as a municipality, is not liable under 42

U.S.C. § 1983 for the constitutional torts of its employees on a respondent

superior theory. Monell v. New York City Department of Social Services, 436 U.S.

658, 690, 98 S. Ct. 2018 (1978). Additionally, “[a] supervisor may not be held

liable under section 1983 merely because his subordinate committed a

constitutional tort.” (Citation omitted). Poe v. Leonard, 282 F.3d 123, 140 (2d Cir.

2002). A supervisor’s liability cannot be vicarious. Atwood v. Town of Ellington,

468 F.Supp.2d 340, 353 (D. Conn. 2007).

      Municipal liability on claims brought pursuant to 42 U.S.C. § 1983 are

limited to constitutional violations caused by an official policy or custom or a


                                          20
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 21 of 24




final policymaker acting within his or her area of policymaking. City of St. Louis

v. Praprotnik, 485 U.S. 112, 123, 108 S.Ct. 915 (1988). This limitation serves “to

distinguish acts of the municipality from acts of employees of the municipality,

and thereby make[s] clear that municipal liability is limited to action for which the

municipality is actually responsible.” Pembaur v. City of Cincinnati, 475 U.S. 469,

479, 106 S.Ct. 1292 (1986).

      In order to state a section 1983 action against a municipality, the plaintiff is

required to assert that the alleged unconstitutional act “implements or executes a

policy, statement, ordinance, regulation or decision officially adapted and

promulgated by the body’s officers [or is] visited pursuant to governmental

‘custom’ even though such a custom has not received formal approval through

the body’s official decision making channels.”          Monell v. New York City

Department of Social Services, supra, 690-91. Additionally, a plaintiff must show

“a direct causal link between a municipal policy or custom, and the alleged

constitutional deprivation.” City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct.

11997, 103 L.Ed. 2d 412 (1989). “The mere assertion, however, that a municipality

has such a custom or policy is insufficient in the absence of allegations of fact

tending to support, at least circumstantially, such an inference.” Dwares v. City

of New York, 985 F.2d 94, 100 (2d Cir. 1993).       “Some degree of specificity is

required in the pleading of a custom or policy on the part of a municipality.”

Thurman v. City of Torrington, 595 F. Supp. 1521, 1530 (D. Conn. 1984). Where it

is alleged that a municipal policy or custom caused a constitutional injury,


                                         21
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 22 of 24




“rigorous standards of culpability and causation must be applied to ensure that

the municipality is not held liable solely for actions of its employees.” Bd. Of

County Commissioners v. Brown, 520 U.S. 397, 405, 117 S. Ct. 1382 (1997).

       To hold "'a city liable under § 1983 for the unconstitutional actions of its

employees, a plaintiff is required to plead and prove three elements: (1) an official

policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a

constitutional right.'" (Citation omitted.) Wray v. City of New York, 490 F.3d 189,

195 (2d Cir. 2007).     The plaintiff has failed to plead that an official policy or

custom existed that would have caused her to be subjected to a denial of a

constitutional right.

      The policy or custom requirement under Monell is satisfied where a local

government is faced with a pattern of misconduct and does nothing, compelling

the conclusion that the local government has acquiesced in or tacitly authorized

its subordinates’ unlawful actions.” Reynolds v. Giuliani, 506 F.3d 183, 192 (2d

Cir. 2007). “[W]here senior personnel have knowledge of a pattern of

constitutionally offense acts by their subordinates but fail to take remedial steps,

the municipality may be held liable for a subsequent violation if the superior’s

inaction amounts to deliberate indifference or a tacit authorization of the

offensive acts.” Turpin v. Mailet, 619 F. 2d 196, 201 (2d Cir. 1980). “’[D]eliberate

indifference’ is a stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.” (Citation omitted.)

Connick v. Thompson, 563 U.S. 51, 61 (2011).            To demonstrate deliberate


                                         22
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 23 of 24




indifference in order to establish a viable failure to train claim under § 1983 it

would ordinarily be necessary to show a “pattern of similar constitutional

violations by untrained employees.” (Citation omitted.) Connick v. Thompson,

supra, at 62.

      Plaintiff, in the Amended Complaint, has failed to allege a pattern of

unconstitutional behavior with respect to Defendants Elicker, Reyes, City of New

Haven or New haven Police Department. It should be noted that that nowhere in

the Amended Complaint is it alleged that a Hamden police officer was entering

the jurisdiction of New Haven as a result of the alleged robbery that had taken

place in Hamden. There are no specific factual allegations as to what these

defendants did or failed to do in connection with the conclusory allegations made

in Paragraph 85 of Count Fourteen. There are no allegations contained in this

count as to what they allegedly knew or did not know, or whether they had any

knowledge of any previous incidents involving Hamden police operating in New

Haven. Plaintiff has failed to allege what policies needed to be implemented or

were not followed, or what training was deficient or was needed. Count Fourteen

consists of nothing more than unadorned conclusory observations.

      There are insufficient allegations being made in Count Fourteen that would

support a “Monell” claim against these defendants, and, as presently pled, there

is a failure to state a cause of action upon which relief can be granted.




                                         23
       Case 3:20-cv-01111-VLB Document 40 Filed 09/17/20 Page 24 of 24




V.    CONCLUSION

      The Motion to Dismiss the Ninth and Fourteenth Counts of the Amended

Count should be granted.

                                             THE DEFENDANTS,
                                             JUSTIN ELICKER, OTONIEL REYES,
                                             CITY OF NEW HAVEN, AND NEW
                                             HAVEN POLICE DEPARTMENT


                                      BY:    /s/ __Michael A. Wolak, III
                                             Michael A. Wolak, III
                                             Fed. Bar #ct12681
                                             Assistant Corporation Counsel
                                             City of New Haven
                                             Office of Corporation Counsel
                                             165 Church Street
                                             New Haven, CT 06510
                                             Tel. #: 203-946-7970
                                             Cell #: 203-376-4364
                                             Fax #: 203-946-7942
                                             Email: mwolak@newhavenct.gov
                                             Their Attorney

                                    CERTIFICATION

        I hereby certify that on September 17, 2020, the Memorandum of Law in
Support of the Motion to Dismiss the Ninth and Fourteenth Counts of Plaintiff’s
Amended Complaint by Defendants Justin Elicker, Otoniel Reyes, City of New
Haven and New Haven Police Department was filed electronically and served by
mail, if necessary, on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic
filing system or by mail to any one unable to accept electronic filing as indicated
on the Notice of Electronic Filing. Parties may access this filing through the
court’s CM/ECF System.


                                             /s/ __Michael A. Wolak, III
                                                   Michael A. Wolak, III




                                        24
